 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory discharge of an employee, Respondent hadinterferedwith, restrained, and coerced its employeesspecifically because of this Union, and the employeemembership in it, and where still other conduct might wellhave been viewed as further evidence of union animus andas equally unlawful conduct had it occurred within thepermissive statutory period.5 Accordingly, therefore, withrespect to the animus which I have already found, theadditional testimony of what occurred sometime after theevents in Erin, to wit the incidents at Woodbury in thesummer of 1964 and in November 1965, serves only toconfirm and fortify my finding of company animus.Because of its make-weight nature, however, I amdisposed to withhold credibility determinations as to thesematters, leaving to the Trial Examiner in theColonialCorporationcase the assessment of statements andconduct introduced into the record in his case.The extent and limitations of the union animus which Ifound are evident. Thus it should be recalled that theanimus which formed the basis of the unlawful conductfound by me was only disclosed after March 28, 1964. Andindeed among those incidents which I could not considerbecause of age(supra,fn.5),nothing that could havequalified as misconduct or evidence of animus was shownto have occurred prior to the interrogation of employeeClark by Plant Manager Herlong on February 1, 1964;6President Friedman's earlier speech to the employees onJanuary 31, having been found to contain no referencewhatever to the Union. Respondent's union animus hasbeen established, therefore, at a point of time after,but notduring or before,the period when the December 1963decision to curtail work was made and being put intoeffect,without evidence of intervening or a subsequenteconomic improvement.Itmust be recognized, that the most recently adducedevidence of animus, after the fact though it may be, doesrefer back specifically to Respondent's operations which Ihave found, for lack of evidence to the contrary, to havebeeneconomicallymotivated-thecurtailmentofproduction. This is not to say, however, that what was saidin the summer of 1964 and November 1965 in Woodbury,Tennessee, may now be used as the sole substitute forcontemporaneous evidence. There is nothing in any recordto suggest that in December 1963, or indeed at any timebeforeHerlong questioned Clark in February 1964,Respondent or any of its officers had knowledge of theUnion, little less bore animus towards it. What I am askedto do here is to accept as such a substitute for this void ofknowledge something that was said far removed from thesite of the dispute at a much later time, in a differentcontext for a different and possibly unlawful motive.Colonial Corporation and its president, Friedman, or thelocal merchants, may well have viewed a story about Erin,be the story true or false, to be of assistance to them intheirWoodbury problems. And indeed whether the storybe true or false such statements about Erin, when made inWoodbury, may well be found to constitute unlawfulconduct in theWoodbury context.That would be a mattertobe determined by the Trial Examiner hearing theWoodbury case. But to take what was said in Woodburyabout something which occurred in a different context ahundred miles away as long ago as a year and a half5LocalLodgeNo. 1424,InternationalAssociationofMachinists,AFL-CIO (Bryan Mfg. Co) v. N.L.R.B.,362 U.S. 411.6TXD, sectionIV, D, 1.earlier, and use it as theonlyproof of what did occur, orthe reason for the occurrence, streteches the processes ofreasoning to the breaking point. The proffered evidence ofwhat was said about Respondent's activities at Erin in theinstant case is after the fact in every respect. I accordinglyreject it as not material to the issue of this case which isthe credibly established economic determination made inDecember 1963 by Respondent to curtail the work at itsErin plant. Instead, I would conclude and find that thetestimony adduced before me constitutes, if believed, afortuitous use by Colonial Corporation, by Friedman, andby the local merchants of a past event, taken out ofcontext, in a subsequent unrelated situation for a possiblyunlawful purpose.RECOMMENDED ORDERUponthe foregoing findings of fact and conclusions oflaw, and upon consideration of the entire record in thiscase and those portions of the record in Case 26-CA-2256,includedhereinbystipulation,Ireaffirmtherecommendations contained in my original Decision.Nalco Chemical CompanyandInternationalUnion ofOperatingEngineers,LocalNo. 564, AFL-CIONalco Chemical CompanyandInternationalUnion ofOperatingEngineers,LocalNo. 564, AFL-CIO. Cases 23-CA-2172 and23-RC-2515.February 21, 1967DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn July 22, 1966, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding, finding thatRespondent had notengaged in certain unfair labor practices alleged inthe complaint and recommending dismissal of thecomplaint in its entirety, as set forth in the attachedTrial Examiner's Decision. He also recommendedthatPetitioner'sObjection 1 to the election bedismissed. Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief,and Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and163 NLRB No. 19 NALCO CHEMICAL CO.the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.692(6) and (7) of the National Labor Relations Act, hereincalled the Act. Respondent filed an answer denying thecommission of any unfair labor practices.Pursuant to notice, a hearing was conducted before meonMarch 29, 30, and 31, 1966, at Angleton, Texas, atwhich thepartieswere represented. At its conclusion thepartieswaivedoral argumentand subsequently filedbriefs.Upon the entire record in the case, and from myobservation of the witnesses,Imakethe following:CERTIFICATION OF RESULTS OF ELECTIONIT ISHEREBY CERTIFIEDthat a majority of thevalid votes has not been cast for the InternationalUnion of Operating Engineers, Local No. 564,AFL-CIO, and that the said labor organization is notthe exclusive representative of the employees in theunit found appropriate, within the meaning ofSection 9(b) of the National Labor Relations Act, asamended.'Petitioner's Objection 2 to the election of September23, 1965,which was not considered by the Regional Director in his Reporton Objections,was not referred to the Trial Examiner for heanngby the Board'sOrder of March 24, 1966,consolidating Case23-RC-2515withCase 23-CA-2172.This objection pertains toremarks allegedly made by Plant Manager Limbach to employeeBly concerning letters sent to the homes of its employees byRespondentThe record discloses that Objection 2 was fullylitigated at the heanng, and we find it to be without mentAccordingly,as we overrule the objections and as the tally ofballots shows that Petitioner has not received a majority of thevalid votes cast,we shallcertify theresults of the electionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHORACE A.RuCKEL,Trial Examiner:This case comesbefore me upon an unfair labor practice complaint datedDecember 14, 1965, issuedby theGeneral Counsel of theNational Labor Relations Board,herein called the Board,acting through itsRegionalDirector for Region 23(Houston,Texas),againstNalco Chemical Company,herein called Respondent.The complaint is based upon acharge filed on September24, 1965,by InternationalUnion of Operating Engineers,Local No. 564, AFL-CIO,herein called the Union.Consolidatedwith the complaintfor purposes of hearing are issues raised by the Union'sObjection 1 to an election conducted among Respondent'semployees in an appropriate bargaining unit onSeptember23, 1965.'The complaint,as amended at the hearing, alleges insubstancethatRespondent,byitssupervisors,interrogated its employees concerning their support of theUnion;threatened to deprive them of existing privileges ifthey supported the Union and promised them benefits iftheydid not;during the pendency of the electionannounced additional benefits in the formof holiday andvacation pay; and refused to recognize and bargain withthe Union as the representative of its employees in anappropriate unit,in violationof Sections8(a)(1) and (5) and'The Board'sOrder Directing Heanng on this objection wasdatedMarch 24, 1966. The Regional Director'sReport onFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation having itsprincipal office at Chicago, Illinois, and operating a plantatFreeport,Texas, the only plant involved in thisproceeding, where it is engaged in the manufacture ofchemical products. During the year previous to theissuance of the complaint, a representative period,Respondent sold and shipped from its Freeport plantdirectly to points outside the State of Texas chemicalgoods and products valued at more than $50,000.The complaint alleges, and Respondent's answeradmits, that Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers, LocalNo. 564, AFL-CIO,isa labor organization admittingemployees of Respondent to membership.III.THEUNFAIR LABOR PRACTICESA. BackgroundInApril 1965, the Union began the organization ofRespondent's employees, and by August 12 had obtainedthe signed authorizationcards of 21 of them. On that datethe Union wrote Respondent as follows:Please be advised that Local 564, I.U.O.E., has signedauthorization cards for representation by a majority ofyour hourly operator employees in your plant atFreeport, Texas.Local 564, I.U.O.E., is prepared and willing to submitsuch cards to the Honorable Mayor of the City ofFreeport,Texas, for confirmation that we dorepresent a majority of these employees.We are also prepared to begin discussion for acollectivebargaining agreementconcerning theseemployeesonThursday,August 19,1965at10:00 a.m.Please contact me at BE 3-5283 by 5:00 p.m. onWednesday, August 18, 1965, if the company iswilling to recognize a card check as stated above andproceed with orderly negotiations.On August 22, cards were filed in the Board's RegionalOffice in Houston in support of the Union's petition for aObjectionssustainingthe Union's Objection 1 to the election wasissuedon December 8, 1965. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation election.2On September 3, Respondentexecuted a stipulation for a consent election which washeld on September 23.3 On September 27, the Union filedtimely objections to the election. On December 8, theRegional Director issued a report in which he found a partof the Union's Objection 1 to have merit. It is thisobjection to the Regional Director's Report which formsthe subject matter of the proceeding, together with theunfair labor practice complaint.B. Alleged Interference, Restraint, and Coercion1.The request for recognitionRespondent posted the Union's letter of August 12requesting recognition on the plant bulletin board,together with a notice to the employees as follows:The attached letter which was received this morningstates that the "Union" has cards from the majority ofyou people. The way the letter is written it wants tomake us believe that they actually do have thesecards and that all who signed these cards want to berepresented by this "Union."We do not believe that the majority of you people wishto transfer your rights to this Union. But mostimportant, we do not believe that we can, in goodconscience, "sell you down the river" to this "Union"without giving you your legal right to an NLRBcertified election such as was held here last year.Nalco does not want a Union, the Union cannot helpyou, and we will resist a Union with every legalmeans.On August 18, Respondent replied to the Union's letterstating that it would not accede to its request forrecognition because a year had not expired since theprevious representation election and because it had a"good faith doubt" that the Union represented a majorityof the employees. The letter concluded by stating that iftheUnion was certified as bargaining representativeRespondent would bargain with it.2.Respondent's liberalization of its vacation and holidaybenefitsThe appropriate unit as alleged in the complaint is: "Alloperators and janitors employed by Respondent at itsFreeport,Texas,plant,butexcluding laboratorytechnicians,officeclericalemployees,guardsandwatchmen, and supervisors as defined in the Act." The 34employees in this unit are hourly paid and are part of atotal of 302 hourly paid employees employed in the UnitedStates, principally in plants in and around Chicago,Illinois,where Respondent has its principal office andplace of business.' As against these 302 hourly paidemployees,Respondent employs about 1,000 salariedemployees of whom 700 are chemists, engineers, and othertechnically trained college graduates. In July 1965, afterthe beginning of the organizing campaign at the Freeport2Case 23-RC-25153Of 34 ballotscast,only 12 were for the Union4Only hourlypaid employees at Respondent'splant inSugarland,Texas, are represented by a unionplant, but a month prior to the Union's request forrecognition,Respondent's officers in Chicago beganconsideration of changes in its vacation and holidaybenefits.The then-existing vacation program included,among other vacation provisions, a provision for a 3-weekvacationafter10yearsof employment. This wasapplicable to substantially all nonsupervisory employees,salaried and hourly paid alike. On September 1, 1965,after a period of study, Respondent changed this part of itsvacation program to provide for 3 weeks' vacation afteronly 5 years' employment. At the same time it decided toadd one additional holiday, termed a "floating" holidaysince the date of its observance was to be announced later.On September 9, 1965, Respondent, over the signatureof President Braithwaite, from its Chicago office directedletters to all its employees in the United States, includingthe 34 hourly paid employees in the Freeport plant who areinvolved in this proceeding, advising them of thisliberalization of its vacation program. The announcementof this change, made a month after the Union's request forrecognition, after the filing of the election petition onAugust 20, and only 2 weeks before the election, is allegedto constitute an unfair labor practice in violation of Section8(a)(1) of the Act, as well as a valid objection to theelection.As I have stated, the change in the vacation programaffected, or would affect when it became operative, allRespondent's employees throughout the country, and notjust the 34 hourly paid employees in the Freeport, Texas,plant.The change, however, though decided upon andannounced in September 1965, was not to apply until thevacation period in 1966, a matter of several months afterthe election at the Freeport plant. Moreover, although itwould beneficially affect all employees who in 1966 wouldhave been in Respondent's employ 5 years, it would notaffect any employee in the Freeport plant, either salariedor hourly paid, in the appropriate unit or not,5 for another 2years. This is because the Freeport plant is comparativelynew and it is not in dispute that any employee will havehad 5 years' employment until that time. Since theenjoyment of this benefit was postponed for this period oftime, the effect on the employees of its announcement onSeptember 4,would, inmy opinion, be minimal.Respondent stood committed to the effectuation of thispolicy, and it was not made contingent upon the defeat ofthe Union in the election at the Freeport plant.As to the reason for the change in the vacation program,almost all salaried employees, and hence the greatmajority of all employees, are college graduates who arerecruitedoncollegecampusesbyRespondent'srepresentatives between the beginning of the normalcollege year in September and its end the following June.Respondent competes for these graduates with titherchemical companies, including DuPont and Monsanto.The credited testimony of Robert Powers, Respondent'sexecutive vice president, is that the liberalization of thevacation plan was decided upon to bring Respondent into abetter competitive positionvas-a-visthese companies. Theimproved program, as was true of previous improvements,was advertised in brochures composed for the informationof prospective recruits.5At the Freeport plant, as at the other plants, the salariedtechnical employees outnumbered the hourly paid nontechnicalemployees NALCO CHEMICAL CO.I do not believe that Respondent undertook the time andexpense involved in formulating and effectuating a changein its vacation policy, which affected its approximately1,000 employees in the United States (at least those whoshould remain in its employ for 5 years) for the purpose ofinfluencing the election among the 34 hourly paidemployeesatitsFreeportplant.The timing ofRespondent's letter announcing the additional benefitperhaps raises a question. The record shows that over thelast several years changes in Respondent's employeebenefits, to go into effect the following year, wereconsistentlyannounced by letter in the month ofDecember. The suspicion arises that Respondent movedup the announcement in 1965 by 2 months to a date 2weeks prior to the election at the Freeport plant, with thepurpose of affecting its result. When questioned, Powersgave in explanation only that competition for collegegraduates was becoming keener every year, a fact whichRespondent came to appreciate more fully in the fall of1965 than in previous years. While not wholly convincedby an explanation somewhat lacking in circumstantiality, Iam nevertheless disposed to accept it as true. WhileRespondent knew of the organizing activities of the Unionat the Freeport plant, and was opposed to them, I do notfind that the announcement of September 9 was made forthe purpose of defeating the Union, and hence was not inviolation of Section 8(a)(1) of the Act. I make the samefindingwith respect to the adoption of an additionalholiday, and for the same reasons.3.The speeches to the employeesOn September 17 and 21, a few days before the election,PlantManager James Laubach addressed several shiftmeetings of employees on the subject of the Union, inAmerican Tube Bendingvein.6 In addition to making itclear thatmanagement was opposed to the Union,Laubach, according to three witnesses, further said thatwithout the Union Respondent sometimes extendedbenefits, such as sick leave, to employees on an individualbasis, but that if the Union came in this might not be thecase. Laubach's own testimony is that he said, in effect,that in the event of a union contract Respondent might berestricted by its terms and might be unable to makeconcessions in individual cases. I accept Laubach'sversion as the more accurate.These witnesses further testified that Laubach said thatRespondentwasexpandingabroad,resultinginsupervisory opportunities open to employees, and that ifthe Union did not come in some employees might get to goabroad. Laubach, according to his own testimony, saidabout the same thing in different words, but meaning onlythat Respondent's future program might not be possible ofachievement. The further testimony of employee Fisherwas that at one of the meetings he asked Laubach if he feltthat the employees would "lose benefits" if the Unioncame in, to which Laubach replied, "Yes, sir, I do,"without elaboration.There is uncontradicted testimony that SupervisorCook, pursuant to the request of his superior, questionedfive employees as to whether they favored the Union, andthat four said they did not and one that he did. This wasreported to Laubach who told Cook to cease suchinquiries, and he did. Laubach testified that he originally6N L R.B v AmericanTubeBending Co, Inc,134 F.2d 993(C A 2), settingaside44 NLRB121, cert. denied 320 U S. 76871instructed the foremen to keep their ears open todiscussions of the Union because Respondent, particularlyin view of an election at theplant lessthan a yearpreviously, which the Union lost, believed that it did notrepresent a majority of the employees, and that some ofthem hadsignedcards only to obtainan election.Laubachput an end to inquiries, such as those of Cook, giving as hisreason that he was afraid that other supervisors mightemulate Cook and not be able toquestionemployeeswithout appearing to coerce them. I do not find Cook'squestioningof these five employees to have been coercive,in the context described. I do find that Respondent didhave a bona fide doubt that the Union had a majority, as ithad assertedin itsletter to Respondent of August 12, 1965.I do not find that Respondent, by reason of the activitiesdescribed immediately above, engaged in interference,restraint, or coercion within themeaning ofSection 8(a)(1)of the Act.C. The Objections to the ElectionThe Union's Objection 1 to the election is based upon(a) the announcement on September 9 of certain additionalvacation and holiday benefits, and (b) repeated warningsby Respondent that if the Union came into the plant theemployees would be called out on strike. I have found, asto (a), that the vacation benefit announced would notbenefit the employees at the Freeport plant for 2 years ormore, and that neither it nor the announcement of anadditional holiday constituted interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.By the same token, neither can stand as a valid objectionto the election.As to (b), it appears that on September 19, 4 days beforethe election, Respondent sent a letter to the employees as'follows:A "Union" has one and only one force to applypressure to management. This one force is a strike.The unfortunate among you have gone throughstrikes. Ask them if it was worth it.Our record for dealing with you demonstratesconclusively that there is nothing a "Union" can getfor you that is worth striking for.The attachedstrike cost tabulation shows you what astrike couldcost you.The attached tabulation outlined the amount of moneyan employee could lose in the event of a strike,dependingupon his pay and the length of the strike.The possibility of a strike if the Union came into theplantwas also adverted to in the several talks PlantManager Laubach made to groups of employees.He toldthem that the threat of a strike would always be present,that a strike would result in a loss of pay, and thatRespondent could probably operate during the strike withthe help of employees from its Chicago plant.The Regional Director in his Report on Objections citesIdeal BakingCompany ofTennessee,Inc.,7in support ofhis conclusion that repeated reference to a strike is initself a sufficient ground for setting aside the result of anelection. The cited case reveals a much more exaggerated143 NLRB 546,552 72DECISIONSOF NATIONALand "unremitting" effort to show what would happen toemployees if a strike should take place. Not only was astrike portrayed as inevitable, but so also was strikeviolence and physical harm to employees. A motionpicturewas shown to illustrate the point. Also, theemployer, it was said, would hire permanent replacementsfor the strikers. The employer himself would so conductany negotiations with the Union that a strike would result.The Board characterized this campaign as "not an attemptto influence the employees by reason, but an appeal tofear." I do not find that to be so in the instant case, andfind Respondent's reference to the possibility of a strikenot to be sufficient grounds for setting aside the election ofSeptember 23.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUponthe basisof theforegoing findings of fact andconclusions of law,and upon the entire record in this case,it is recommended that the complaint in Case23-CA-2172be dismissed.It is further recommended that Petitioner'sObjection 1 to the election conducted on September 23,1965,be dismissed.Rotax Metals, Inc.andFrederick DouglasPaige, an Individual.Case 29-CA-513.February 21, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 27, 1966, Trial Examiner James V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and the General Counsel filed a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialLABOR RELATIONS BOARDExaminer's Decision, the Respondent's exceptions,the General Counsel's exceptions and brief, and theentire record in this case,[ and hereby adopts thefindings,2 conclusions,3 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Rotax Metals, Inc., NewYork, New York, its officers, agents, successors, andassigns shall take the action set forth in the TrialExaminer's Recommended Order.iBecause,in our opinion,the record and the exceptions andbriefs adequately set forth the issues and positions of the parties,the Respondent's request for oral argument is hereby denied2The Trial Examiner states that for an employee's claimagainst his employer pursuant to the terms of a bargainingagreement to be within the protection of the Act, the claim mustbe colorable,even though it may ultimately fail. The GeneralCounsel contends that the proper test is whether or not the claimismade in good faith As the facts of this case show that the claimof employee Paige was both colorable and made in good faith, weneed not pass on this issue.The presence of both factors clearlybroughtPaige's claims within thearea of concertedactivitiesprotectedby the Act.'The General Counsel has excepted to the Trial Examiner'sfailure to find that Respondent's discharge of Paige violatedSection 8(a)(3) as well as Section 8(axl). We find it unnecessary torule on this exception,since a remedialorderbased upon afinding of 8(a)(3) would not materially enlarge upon the remedialorder herein based upon our finding of an 8(a)(1) violationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practice case initiated by a complaint issuedon May 31, 1966, pursuant to Section 10(b) of the NationalLabor Relations Act. See 29 U.S.C. Sec. 160(b). It is basedon a charge filed on February 10, 1966, by FrederickDouglas Paige against Rotax Metals, Inc., the Respondentherein. In essence the complaint alleges that Respondenthas violated Section 8(a)(1) and (3), and that such conductaffects commerce within the meaning of Section 2(6) and(7) of the National Labor Relations Act, herein called theAct. Respondent has answered, admitting some facts butputting in issue the commission of any unlawful act.Pursuant to due notice this cause came on to be heardand was tried before me on July 13, 1966,' at Brooklyn,New York. All parties were present or represented at thehearing and were granted full opportunity to introduceevidence, examine and cross-examine witnesses, offer oralargument, and present briefs. The General Counsel hassubmitted a brief. At the close of the hearing Respondentand the General Counsel argued orally.The issues in this case are:(a)Whether the Charging Party, Frederick DouglasPaige, was discriminatorily discharged, or whether hisemployment was terminated for lawful cause; andiAll dates mentioned hereafter refer to 1966, except whereotherwise specified163 NLRB No. 21